[Cite as State v. Armbruster, 2019-Ohio-4965.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. Nos.    29370
                                                                   29371
        Appellee                                                   29372

        v.

JAMIE M. ARMBRUSTER                                   APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
        Appellant                                     COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
                                                      CASE Nos. CR-2016-08-2979
                                                                 CR-2015-03-0794
                                                                 CR-2015-09-2902

                                 DECISION AND JOURNAL ENTRY

Dated: December 4, 2019



        HENSAL, Judge.

        {¶1}     Jamie Armbruster appeals from the judgment of the Summit County Court of

Common Pleas. This Court affirms.

                                                 I.

        {¶2}     This is a consolidated appeal of three separate criminal cases: CR-2015-03-0794

(“First Case”), CR-2015-09-2902 (“Second Case”), and CR-2016-08-2979 (“Third Case”). In

the First Case, a grand jury indicted Ms. Armbruster on counts for possession of heroin in

violation of Revised Code Section 2925.11(A),(C)(6), illegal use or possession of drug

paraphernalia in violation of Section 2925.14(C)(1), and possessing drug abuse instruments in

violation of Section 2925.12. Ms. Armbruster moved for intervention in lieu of conviction

(“IILC”), which the trial court granted. While in the IILC program, a grand jury indicted Ms.
                                                2


Armbruster in the Second Case on the same three charges as the First Case. The trial court

terminated Ms. Armbruster from the IILC program and reinstated the First Case.                Ms.

Armbruster then pleaded guilty to all of the charges in the First and Second Cases.

       {¶3}    The trial court sentenced Ms. Armbruster to 24 months of community control on

each of the six counts, which it ordered to be served concurrently. The trial court also indicated

that, if Ms. Armbruster violated the conditions of her community control, it would impose a total

of 19 months of imprisonment for the First and Second Case.

       {¶4}    Less than one year later, a grand jury indicted Ms. Armbruster in the Third Case

on the same three charges. Ms. Armbruster pleaded guilty to the possession-of-heroin count, and

the State dismissed the remaining two charges. The trial court sentenced her to 24 months of

community control. The trial court advised Ms. Armbruster that if she violated the conditions of

her community control, it could impose a prison term of 12 months, which it would run

consecutively to the 19-month sentence from the First and Second Case, for a total of 31 months

of imprisonment.

       {¶5}    Ms. Armbruster later pleaded guilty to community-control violations in the First

and Second Case. As a result, the trial court extended her community control for an additional

two years. Shortly thereafter, all three cases were re-assigned to a new trial judge. After that,

Ms. Armbruster pleaded guilty to community-control violations in all three cases, and the new

trial judge modified her sentence in each case to 90 days in the Summit County Jail, to be served

concurrently with each other. The trial court also extended her community control for another

nine months.

       {¶6}    The cases were then re-assigned to another (third) trial judge, and the State moved

to set aside Ms. Armbruster’s modified sentences. In doing so, the State argued that each case
                                                 3


contained a conviction of at least one felony of the fifth degree, which is punishable by 6-12

months in prison. It argued that the prior trial judge, therefore, erred by imposing a 90-day jail

term. The trial court granted the State’s motion, holding that the prior orders modifying Ms.

Armbruster’s sentences were nullities because the trial court lacked jurisdiction to modify its

sentences. Ms. Armbruster has appealed, raising one assignment of error for this Court’s review.

                                                 II.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED IN GRANTING THE STATE’S MOTION TO
       SET ASIDE APPELLANT’S MODIFIED SENTENCES.

       {¶7}    In her assignment of error, Ms. Armbruster argues that the trial court erred by

granting the State’s motion to set aside her modified sentences. More specifically, she argues

that the trial court properly exercised its discretion when it modified her sentences in all three

cases and sentenced her to 90 days in jail. She also argues that, since the trial court’s orders

modifying her sentences were final orders, the trial court lacked jurisdiction to later set aside

those sentences. Ms. Armbruster further argues that the State should have appealed the trial

court’s orders that modified her sentences, and that its failure to do so results in its claims being

barred by res judicata and the law-of-the-case doctrine. Lastly, she argues that any error in the

trial court’s sentencing was either invited or induced by the State. For the reasons that follow,

Ms. Armbruster’s arguments lack merit.

       {¶8}     “Generally, Ohio trial courts lack the authority to reconsider their own valid final

judgments in criminal cases.” State v. Gilbert, 1st Dist. Hamilton No. C-110382, 2013-Ohio-

238, ¶ 5, citing State v. Raber, 134 Ohio St. 3d 350, 2012-Ohio-5636, paragraph one of the

syllabus. As this Court has stated, “[o]nce the trial court issue[s] its sentencing judgment * * *,

it los[es] jurisdiction to substantively modify that final judgment. Any attempt to do so would be
                                                 4


a nullity.” State v. Simin, 9th Dist. Summit No. 25309, 2011-Ohio-3198, ¶ 10. Exceptions exist,

however, in situations involving void judgments or clerical errors. Raber at ¶ 20.

       {¶9}    Here, there is no dispute that the trial court’s original sentencing judgments were

final orders. Then, after the cases were re-assigned to a new trial judge, the new trial judge

modified those sentences. It did not do so based upon those sentences being void, or to correct a

clerical error. Instead, it simply disregarded the original sentences and issued new ones. It had

no jurisdiction to do so. Simin at ¶ 10. Accordingly, the judgments modifying Ms. Armbruster’s

sentences were nullities, thereby giving the trial court the inherent authority to vacate those

judgments. Id.; State v. Kirk, 9th Dist. Lorain No. 15CA010896, 2016-Ohio-6970, ¶ 8 (noting

that courts have the inherent authority to recognize and vacate nullities); see Lingo v. State, 138
Ohio St. 3d 427, 2014-Ohio-1052, paragraph three of the syllabus (“A court has the inherent

authority to vacate its own void judgments.”); Tucker v. Dennis Baughman Co., Ltd., 9th Dist.

Summit Nos. 26620, 26635, 2014-Ohio-2040, ¶ 6 (“If a trial court lacks jurisdiction, any order it

enters is a nullity and is void.”). Because those judgments were nullities based upon the trial

court’s lack of authority to modify its prior final orders, Ms. Armbruster’s arguments related to

res judicata and the doctrines of invited error and law of the case lack merit. See State v. Banks,

10th Dist. Franklin No. 15AP-653, 2015-Ohio-5372, ¶ 14 (“Void sentences * * * are subject to

correction at any time irrespective of the principles of res judicata or law of the case doctrine.”);

State v. Minkner, 194 Ohio App. 3d 694, 2011-Ohio-3106, ¶ 25 (2d Dist.) (“Parties to an action

cannot, through invited error, confer jurisdiction where none exists.”). In light of the foregoing,

Ms. Armbruster’s assignment of error is overruled.
                                                 5


                                                III.

       {¶10} Ms. Armbruster’s assignment of error is overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT



TEODOSIO, P. J.
SCHAFER, J.
CONCUR.
                                          6


APPEARANCES:

DONALD R. HICKS, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.